Mr. Justice Morris
delivered the opinion of the Court:
The theory of the appellee in this case is that, under the act of■ Congress of December 21, 1893, it is mandatory upon the Commissioners of the District of Columbia to open North Capitol street through the land of thé appellee, and to pay the appellee therefor the amount of money found by the inquisition heretofore had in the case to be its proper *37value ; and that the subsequent act of August 7, 1894, is void for all purposes, and therefore does not affect the .mandatory character of the previous enactment. On the other hand, the claim of the appellants is that, by the act of August 7, 1894, Congress abandoned the proceedings to acquire the land in question ; and that the Commissioners, also, in view of the enormous damages awarded, have abandoned all purpose to open North Capitol street through the land of the relator.
Undoubtedly the act of December 21, 1893, is most mandatory in its character and imperative in its terms ; and under it the Commissioners are left no discretion in regard to the opening of North Capitol street. Under that act it would be beyond all controversy their duty to take the land in question under the condemnation proceedings instituted by them for the purpose of its acquisition, to pay the amount awarded as its value, and to open and grade the street. But the question is whether the act of August 7, 1894, has had the effect to alter or modify their rights and duties in that regard, notwithstanding that in the former proceedings it was held to be ineffectual to affect those proceedings.
It is quite evident that, in-the enactment of the somewhat peculiar and extraordinary provisions of the act of August 7, 1894, Congress intended to prohibit the Commissioners of the District of Columbia from taking the land sought to be acquired for the opening of North Capitol street, under the appraisement of that land which had then been made; that it was dissatisfied with the amount of that appraisement ; and that it directed recourse to another proceeding with the view of procuring an appraisement for a smaller amount. Congress did not express its dissatisfaction or avow its purpose in terms ; but that is the necessary inference to be drawn from its action. Its enactment, we must suppose, was most unwisely and improvidently drawn by some one who gave but little thought to it, and was undoubtedly passed without consideration ; and in our former opinion, when its provisions were pressed upon our atten*38tion, we were compelled to disregard them, as the court below had done. Both of the leading provisions were a plain invasion and violation of constitutional right, so far as they sought to direct the judiciary in the judgment which it should render, and so far as they sought to direct a read-judication of that which had already been adjudicated according to law.
But does it necessarily follow from this that the act, or rather the special provisions cited from the act, are utterly null and void for all purposes ? We are not disposed to think so. If the act had recited the dissatisfaction of Congress with the amount of the award, and that on account of the excessive character of that award the Commissioners should not acquiesce in it and should take no further action under those condemnation proceedings ; and if, after such recital, the act had gone on to make the provisions which it actually did make, avowing its purpose to acquire the land in some .other way, and directing, the Commissioners to proceed in such other way, it could' scarcely be contended with reason that, although the positive directions of the enactment should be regarded as null and void, yet the express avowal of dissatisfaction with the award and the order to the Commissioners to take no further action under those- proceedings would not be effectual as a refusal on the part of Congress to take the land under the award, and as a withdrawal of its appropriation of money for the purpose of the acquisition. And if this would be the result of an expression of opinion and purpose by Congress, we do not see that the conclusion should be different, when the opinion and purpose are indicated with almost equal clearness by necessary implication.
Congress undoubtedly had the right to withdraw from the proceedings for condemnation at any time. It had the right, after the ratification of the award, to take the property for the amount of the appraisement, or to refuse to take it. As we stated in our former opinion, the adjudication in thé condemnation proceedings simply amounted to *39this — “ that if the public authorities elected to take the land in question which, so far as the owners were concerned, they were still free to take or not, as they should think proper, they should be entitled to do so upon the payment therefor to such owners of the value which was adjudged to be their just compensation.” The adjudication, therefore, did not transfer the property to the public ; and Congress was under no obligation from that adjudication alone to take it. Nor by that adjudication were the Commissioners of the District of Columbia required to take it. Whatever obligation was upon the Commissioners was from the previous enactment; and if Congress has withdrawn that obligation the Commissioners arc no longer bound. Under ordinary circumstances,- a mere appraisement does not bind any one to any subsequent action. Refusal to be bound by it, or to act under it need not be expressed in words ; it may be evidenced by mere inaction.
As'suming that, in view of the mandatory character of the act of December 21, 1893, the Commissioners of the District of Columbia would have been bound to proceed, if that act stood alone, and that silence or inaction thereafter on the part of Congress would not have relieved them from the duty of accepting the award and taking the land ; yet, if Congress has virtually repealed that act in that regard, has withdrawal its authority to the Commissioners to act thereunder in the manner therein specified, and has directed them to proceed in another and entirely inconsistent w’ay, wje are unable to see why this subsequent action, ineffectual though it be to affect the rights of the owners of the land, should'not be construed as a valid revocation of the authority previously granted to the Commissioners! which it was certainly intended to be.
Now, undoubtedly, the act of August 7, 1894, is, to a certain extent, a repeal of the act of December 21, 1893. It is very true that in the act of later date Congress specifically directs the Commissioners to carry the previous act into effect, and avows its continued purpose to acquire *40the land which it was sought by that act to acquire; but the mode of procedure first prescribed to the Commissioners is repealed, for the reason that they are now directed to pursue a mode wholly inconsistent therewith, and the appropriation made by the first' act is repealed, because that appropriation was to pay the judgment of condemnation in the proceedings then directed to be instituted, and Congress, by its order to vacate that judgment, necessarily refuses to be bound by it or to allow the appropriation to be applied to its satisfaction.
It has been repeatedly held that a statute void in part is not necessarily void in toto ; and that if the valid provisions in such a statute can be separated from those that are invalid or unconstitutional, only the latter are to be disregarded. Albany Co. v. Stanley, 105 U. S. 305; Baldwin v. Franks, 120 U. S. 678; Field v. Clark, 143 U. S. 649, And it has also been held that, when a statute is valid as to its general or proper application, but void as to some particular application of its provisions, it will be held void' only in the particular application sought to be made of it. Poindexter v. Greenhow, 114 U. S. 270.
It is true that it has also been held that limitation of unconstitutionality by construction, not by separation of provisions, cannot be resorted to. Baldwin v. Franks, 120 U. S. 678; Poindexter v. Greenhow, 114 U. S. 270; Trademark Cases, 100 U. S. 82; United States v. Reese, 92 U. S. 214. But it was pointed out in the case of Albany County v. Stanley, 105 U. S. 305, by Mr. Justice Miller, speaking for the Supreme Court of the United States, that a statute might be held void in some cases and valid in others, void where extraneous circumstances showed a conflict between it and the higher or organic law, valid where the circumstances developed no such conflict.
The act of August 7, 1894, is easily divisible into two parts, which have no necessary connection with each other: 1st. The direction to the Supreme Court of the District of Columbia to vacate the order entered by it; 2d. The direc*41tion to the Commissioners of the District to carry into effect the previous enactment of December 21, 1893, in another and a different mode from that provided in that enactment. The first'of these provisions may be regarded as void on its face, inasmuch as it was a plain invasion by Congress of judicial power which was not granted to it by the Constitution ; although it was invalid also for an extraneous reason, the fact that at that time the cause had passed by appeal out of the cognizance of the Supreme Court of the District of Columbia.
But the second provision is not void on its face. There is no apparent liability of objection to it on the ground of unconstitutionality. On the. contrary, on its face it is an entirely legitimate exercise of the power vested in Congress by the Constitution ; and if it had been enacted at any time before the final adjudication by the Supreme Court of the. District of Columbia in the condemnation proceedings, it would seem to be clear that it would be effective to all intents and purposes. Had it been passed before that adjudication, it would have been the duty, as well as the right of the Commissioners of the District to dismiss the proceedings theretofore instituted by them for condemnation, and to institute proceedings under the new law ; and there could have been no valid; legal objection to their adoption of such a course. It was only when the rights and liabilities of the parties became fixed by the adjudication of value, that it became incompetent thereafter for the Commissioners to seek to readjudicate the question that had been.determined in that proceeding, or for Congress to direct any such read-judication. Only, therefore, when we look to extraneous circumstances and the special application of the act, do we find it ineffectual. It cannot strictly be called void; it is simply ineffective and impracticable — incapable of being enforced, because the subject-matter upon which it was intended to operate and upon which it could well have operated at an earlier stage, had passed beyond the sphere of legislative control.
*42The act, therefore, not being in itself void, should be given all the effect which it can legitimately have; and included in .that, undoubtedly, is the implied repeal of the power given to the Commissioners to proceed under the previous enactment, and the withdrawal of the appropriation from being used under the proceedings there directed. This amounted to a prohibition to the Commissioners to take the property at the appraised value, or to use the appropriation for the payment of the amount of the appraisement.
It is of no consequence, it seems .to us, that in the act of August 7, 1894, Congress avowed its continued purpose to acquire the land by condemnation. If this act were wholly void, as claimed by the appellee, this avowal would be as nugatory as the rest of it. If, on the other hand, the act should be given effect so as to show such avowal and to bind the Commissioners more firmly to the act of December 21, 1893, it should also be given effect, for any other legitimate purpose which it may subserve, and the avowal of purpose should be taken as qualified by the limitations, express and implied, of the act.
We are of opinion, therefore, that the act of August 7, 1894, although ineffectual for the purpose of a readjudication of the question of the value of the land proposed to be taken by condemnation, is a valid repeal of the mandatory clauses of the act of December 21, 1893, and a refusal by Congress to take the land at its adjudicated value — consequently, a withdrawal by Congress from the enterprise. Being of that opinion, we cannot think that the writ of man-damits will lie to compel the Commissioners to do what, it appears to us, they are prohibited by Congress from doing.
We think there was error in the awarding of the writ by the court below ; and its order to that effect must therefore be reversed, with costs; and the cause will be remanded to the court below, zvith directions to discharge the writ; and diss miss the petition. And it is so ordered.